Citation Nr: 1759100	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 50 percent for a mood disorder.

3.  Entitlement to a separate compensable rating for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In August 2017, the Veteran revoked his representative's power of attorney.  See August 2017 VA Form 21-4138.  The Veteran has not selected a new representative; therefore he is currently self-represented in this case.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issues of increased ratings for diabetes mellitus and a mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A separate compensable rating for hypertension is warranted based upon a history of continuous medicine for control.

2.  The weight of the evidence is at least in relative equipoise as to whether the Veteran is able to obtain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent disability evaluation for hypertension are met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Hypertension

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Under 38 C.F.R. § 4.104, DC 7101, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

In this case, the Veteran is service connected for hypertension, associated with his service-connected diabetes mellitus, type II.  Under DC 7913 Note (1), compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  The evidence of record indicates that the Veteran has been taking prescribed medication for his hypertension during the appeals period.  See March 2017 Board Hearing Transcript.  It would be speculation for the Board to ascertain what blood pressure readings would exist absent this medication, and the Board thus finds that the criteria for a 10 percent evaluation are met.

As a result, the Board finds that a separate 10 percent rating, but no higher, for hypertension is warranted.

TDIU

As to the TDIU claim, the Veteran had a combined disability evaluation of 70 percent for his service-connected disabilities, even prior to the assignment of a separate 10 percent evaluation for hypertension.  He also is (presently, though on remand) assigned a 50 percent evaluation for his mood disorder.  Therefore, his claim may be considered on a schedular basis under 38 C.F.R. § 4.16(a), with the remaining question being whether he is precluded from securing or following a substantially gainful occupation on account of service-connected disability.  Here, the Board finds that the 38 C.F.R. § 4.16(a) criteria have been met.  The Board observes that the evidence is at least in equipoise as to whether the Veteran is able to maintain a substantially gainful occupation.  See December 2011 VA Examination; September 2012 VA Examination; June 2012 VA Examination; September 2013 Letter from a VA medical professional; January 2015 Occupational Therapy Assessment.  A grant of TDIU is therefore warranted.


ORDER

Entitlement to a disability rating of 10 percent for service-connected hypertension is granted, subject to the controlling regulations governing monetary awards.

Entitlement to TDIU is granted, subject to the controlling regulations governing monetary awards.




REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claim for increased ratings for diabetes mellitus, type II, and a mood disorder.  

The Veteran was last examined for his mood disorder in September 2012 and his diabetes mellitus, type II, in June 2012.  While the mere passage of time is not a basis for requiring a new examination, the Veteran and his representative have submitted evidence indicating that the Veteran's mood disorder and diabetes mellitus, type II, have worsened.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Significantly, the Veteran stated during the March 2017 Board videoconference hearing that he has experienced suicidal tendencies for the past five years.  He also indicated that the dosage for his diabetes mellitus medication has been increased.  Therefore, the Board finds that a remand is necessary to assess the current severity of the Veteran's service-connected mood disorder and diabetes mellitus, type II.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a Veteran's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  After completing the requested development, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of his diabetes mellitus, type II.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Commentary should be provided as to the effects of diabetes mellitus on activities, all current treatment, and all complications (e.g., neuropathy, erectile dysfunction).

All opinions and conclusions reached by the examiner should be thoroughly explained.

3.  After completing the requested development, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of his mood disorder.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  The effect of this disorder on social and occupational functioning must be described.

All opinions and conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


